DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.

3.  Applicant’s amendment, filed 06/28/2021, has been entered.

     Claim 71 has been amended. 

     Claims 1, 11, 12, 15, 19-26, 29, 30, 33, 35, 36, 39-41, 44, 45, 49, 50, 54, 58, 62, 63, 66-72, 74-78, 82, 84, 87, 104 and 106-230 are pending.

      Claims 2-10, 13, 14, 16-18, 27, 28, 31, 32, 34, 37, 38, 42, 43, 46-48, 51-53, 55-57, 59-61, 64, 65, 73, 79-81, 83, 85, 88-103, 105 have been canceled previously. 

                                                  REASONS FOR ALLOWANCE

4. The following is an Examiner's Statement of Reasons for Allowance:  

     As indicated in the Notice of Allowance, mailed 06/25/2021,
     upon reconsideration of applicant’s amended claims and arguments in conjunction with the Gardai 132 Declaration and the instant specification, filed 02/05/2021;
      it appears that the SEA-CD40 non-fucosylated antibody can be administered at a much lower dosage as compared to existing anti-CD40 antibodies, where the SEA-CD40 exhibits enhanced CD40 pathway activity is unexpected because the antigen-binding domain is usually responsible for agonistic antibody activity and the modification of the Fc region is not expected to affect CD40 binding activity (e.g., see Unexpected Results in the Gardai Declaration and the specification).      

     As indicated previously, the terminal disclaimer, filed on 06/14/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of USSN 15/522,614 has been accepted. 
     The terminal disclaimer has been recorded. 

     As indicated previously, pursuant to the procedures set forth in MPEP § 821.04(a), the Election of Species as set forth in the Office Action mailed on 01/02/2019, is hereby withdrawn and allowed claims hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement / election of species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


    According, the claimed invention is deemed allowable.

5.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 3, 2021